DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
3.	Claims 1, 25-26, 30 is/are rejected under 35 U.S.C. 103 as being un-patentable over US 7,023,089 to Lu (hereinafter), in view of US 7,628,309 to Eriksen et al., (hereinafter Eriksen). 
Regarding Claim 1, Lu discloses an Ag-In transient liquid phase (TLP) method of bonding a semiconductor device (col.2, Ins 27-30: Ins The metals forming the TIM may be chosen according to their physical properties and may form a high temperature resistant TIM bond utilizing a transient liquid phase bonding process at a low bonding temperature; col.3 Ins 64-67 to col. 4 Ins 1-3: The TIM 110 may comprise a plurality of metals capable of forming a eutectic alloy through a transient liquid phase bond. For example, the TIM 110 may comprise bismuth (Bi), lead (Pb), tin (Sn), indium (tn), silver (Ag), gold (Au), or cadmium (Cd). Any combination of these metals may be used in accordance with the various embodiments of the present invention), and a heat-spreading mount (col. 4 Ins 9-10: The metals in the

-forming a first bonding structure (adhesion barrier layer 230, base metal 220, silicon die 120 of FIG. 2) at a bottom side of the semiconductor device (substrate 130 of FIGs. 1 and 3), (col. 2 Ins 60-65: The apparatus 100 may also contain...solder material 125 to electrically connector bond the silicon die 120 and the substrate 130), including: 
-forming a first Ag-TLP bonding layer (base metal 220 of FIG.2) on a bottom of the semiconductor device (col. 4 Ins 62-65: The base metal may be selected from tin(Sn), nickel(Ni), copper(Cu), silver(Ag), gold(Au), and the like.); 
-forming a second bonding structure (adhesion barrier layer 205 and base metal 210 of FIG. 2) at a top side of the heat-spreading mount (head spreader 105 of FIG.2), including: 
-forming a multi-layer structure (apparatus 200 of FIG. 2) having a second Ag-TLP bonding layer (base metal 210 of FIG.2) ) on a top of the heat- spreading mount (head spreader 105 of FIG. 2), an intermediate transient Ag in 2 IMC (intermetallics compound) layer (interlayer 215 of FIG.2) (col. 5 Ins 11-19: the interlayer  may be a low melting point pure metal or alloy which may comprise lead (Pb), tin(Sn), indium(In), silver(Ag), gold(Au), or cadmium(Cd). Any combination of these metals maybe used in accordance with the various embodiments of the present invention. The interlayer 215 may be deposited on the base metal 210 attached on the heat spreader 105, the base metal layer 220 attached on the silicon die 120, or both), on a top of the Ag-TLP bonding layer (base metal 210 of FIG.2), an In-TLP
bonding layer (base metal 220 of FIG. 2) on a top of the intermediate transient Agin2 IMC layer, and an AgIn2 IMC layer (interlayer 215 of FIG. 2) (col. 5 Ins 11-19: the interlayer may be a low melting point pure metal or alloy which may comprise lead (Pb), tin (Sn), indium (In), silver(Ag), gold(Au), or cadmium(Cd). Any combination of these metals maybe used in accordance with the various embodiments of the present invention. The interlayer 215 may be deposited on the base metal 210 attached on the heat spreader 105, the base metal layer 220 attached on the silicon die 120, or both.) on a top of the In-TLP bonding layer (base metal 210 of FIG. 2);
-performing an Ag-In bonding process on the first bonding structure and the second bonding structure, thereby converting the first bonding structure and the second bonding structure into a bonding joint including a sandwich bonding structure having a first Ag-In solid solution layer in contact with the semiconductor device, a second Ag-In solid solution layer in contact with the heat-spreading mount, and an Ag2In IMC layer sandwiched by the first Ag-In solid solution layer and the second Ag-in solid solution layer, such that the bonding joint joins the semiconductor device and the heat-spreading mount (as depicted in FIG. 2; col. 7, lns 27-36: The TIM 110 may also be formed with any number of metal layers and/or a low melting point alloy. For example, indium (In) may be first applied to the heat spreader 105 and the silicondie120 and a silver (Ag) layer maybe applied on to the In layers. The InLAg transient liquid phase bond may be formed at approximately150degrees Celsius to approximately170degreesCelsius, and the resulting TIM may be capable of withstanding higher temperatures such as approximately 500 degrees Celsius.), and a thickness of the Ag2In IMC layer is larger (col. 5, Ins 6-7: The thickness of interlayer 215 may range from approximately 0.1 to approximately 5microns.) than a thickness of the first Ag-In solid solution layer and larger than a thickness of the second Ag-in solid solution layer (col.4Ins18-23: For example, the layer may be have a thickness in the range of approximately 0.1 microns to approximately 1micron. Other thicknesses of metals may also be used in other embodiments so long as the thickness of the metals does not detract from the thermal or elastic properties of the TIM 110), but does not specifically disclose an anti-oxidation capping layer. 

However, Eriksen discloses an anti-oxidation capping layer (col.4 Ins 37-38: Each capping layer
17, 17 can be any of a wide variety of materials which resist oxidation). It would have been obvious to one having ordinary skill in the art to combine Lu with the anti-oxidation capping layer of Eriksen, in order to realize the advantages described by Eriksen for providing protection for the bonding materials and prevents oxidation (see Eriksen, col. 4, Ins 32-35).

 
Regarding Claim 25, Lu in view of Eriksen disclose the method of claim 1. Lu further discloses, wherein the step of performing the Ag-In bonding process includes: placing the semiconductor device with the first bonding structure over the heat-spreading mount with the second bonding structure (as depicted in FIG. 3), with the first bonding structure (adhesion barrier layer 230, base metal 220, silicon die 120 of
FIG. 2) facing the second bonding structure (adhesion barrier layer 205 and base metal 210 of FIG. 2) and being symmetrically placed on the second bonding structure (as depicted in FlGs.1-3). 

Regarding Claim 26, Lu in view of Eriksen disclose the method of claim 25. Eriksen further discloses, wherein the step of performing the Ag-In bonding process includes further includes:
-applying a static bonding pressure between the first bonding structure and the second bonding structure during the Ag-in bonding process (col. 4, Ins 58-63: To commence the transient liquid phase bonding a light pressure (e.g. a few pounds) is applied to press the substrates 10,10[prime] and bonding layers16,16[prime] together. The bonding layers 16, 16[prime] are then exposed to a temperature at or above the eutectic point or eutectic temperature of the bonding alloy).

Regarding Claim 30, Lu in view of Eriksen disclose the method of claim 1. Lu further discloses, wherein the semiconductor device includes a first metallization layer at a bottom thereof (adhesion barrier layer 230 of FIG. 2), and the step of forming the first Ag-TLP bonding layer includes forming the first Ag-TLP bonding layer on a bottom of first metallization layer (as depicted in FIG.2; col.8, Ins 50-60: 
The adhesion barrier layer 230 may create a stronger bond between the silicon die 120 and the base metals. An adhesion barrier layer 230 may include a metal selected from the group consisting of Ti, Cr, TIN, Ta, TaN, and the like), and the heat-spreading mount includes a second metallization layer at a top thereof (adhesion barrier layer 205 of FIG. 2), and the step of forming the multi-layer structure includes
Forming the second Ag-TLP bonding layer on a top of the second metallization layer (as depicted in FIG. 2).

4.	 Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being un-patentable over US 7,023,089 to Lu (hereinafter), in view of US 7,628,309 to Eriksen et al., (hereinafter Eriksen). Furthermore, in view of Ramm et al., US 8,968,830.

Regarding Claim 2, Lu in view of Eriksen discloses the method of claim1. Neither Lu nor Eriksen specifically disclose, wherein the entire step of forming the first bonding structure at the bottom side of the semiconductor device is performed by PVD (physical vapor deposition) under only a single uninterrupted vacuum cycle. 

Source material flow, this makes possible a stress adaptation and thicker layers). It would have been obvious to one having ordinary skill in the art to combine Lu with the PVD process of Ramm, in order to realize the advantages described by Ramm to produce semiconductor regions with thicker layers (see Ramm, col. 7, Ins 11-12). 

Regarding Claim 4, Lu in view of Eriksen disclose the method of claim 1. Neither Lu nor Eriksen disclose, wherein the entire step of forming the second bonding structure at the top side of the heat-spreading mount is performed by PVD (physical vapor deposition).
However, Ramm disclose wherein the entire step of forming the second bonding structure at the top side of the heat-spreading mount is performed by PVD (physical vapor deposition) under only a single uninterrupted vacuum cycle (col. 6, Ins 64-67 to col. 7, Ins 1-12: In the PVD vacuum process unit the desired regions of the cutting edges with the associated bilateral cutting face scan subsequently be coated simultaneously and highly economically in one process...no interruption of the PVD source material flow, this makes possible a stress adaptation and thicker layers). It would have been obvious to one having ordinary skill in the art to combine Lu with the PVD process of Ramm, in order to realize the advantages described by Ramm to produce semiconductor regions with thicker layers (see Ramm, col. 7, Ins 41-12).

5.	Claim 3 is/are rejected under 35 U.S.C. 103 as being un-patentable over US 7,023,089 to Lu et al., in view of US 7,628,309 to Eriksen et al., (hereinafter Eriksen). Furthermore, in view of US 2013/0001782 A1 to Otsuka et al.

Regarding Claim 3, Lu in view of Eriksen disclose the method of claim 1. Lu further discloses, wherein the step of forming the first bonding structure at the bottom side of the semiconductor device (col. 7, Ins 29-39: For example, indium (In) may be first applied to the heat spreader 105 and the silicon die 120 and a silver (Ag) layer may be applied on to the Inlayers...Those skilled in the art will appreciate that any number of layering processes may be used to form the TIM without departing from the spirit and scope of the various claimed embodiments of the present invention.), but neither Lu nor Eriksen specifically disclose: further includes, after the step of forming the first Ag-TLP bonding layer on the bottom of the semiconductor device, performing an annealing procedure to the first bonding structure and the
semiconductor device. However, Otsuka discloses, after the step of forming the first Ag-TLP bonding layer on the bottom of the semiconductor device, performing an annealing procedure to the first bonding structure and the semiconductor device (para [0023]: a first high melting point metal layer disposed on a surface of the laminated structure; and a second high melting point metal layer disposed on a backside surface of the laminated structure; (b) annealing not less than a melting temperature of the low melting point metal thin film layer). It would have been obvious to one having ordinary skill in the art to combine Lu with the annealing procedure of Otsuka, in order to realize the advantages described by Otsuka, for performing the solid phase diffusion into the Ag layer which is the high melting
point solder (see Otsuka, para [0080)).

6.	Claim 5 is/are rejected under 35 U.S.C. 103 as being un-patentable over US 7,023,089 to Lu et al., in view of US 7,628,309 to Eriksen et al., (hereinafter Eriksen). Furthermore, in view of US 9,673,162 to Otsuka et al. (hereinafter Otsuka 163).

the silicon die 120 and a silver (Ag) layer may be applied onto the In layers... Those skilled in the art will appreciate that any number of layering processes may be used to form the TIM without departing from the spirit and scope of the various claimed embodiments of the present invention.), but neither Lu nor Eriksen specifically disclose: further includes, storing the heat spreading mount with second bonding
structure under a temperature below-20[degrees]C. 
However, Otsuka 163 discloses further includes, storing the heat spreading mount with second bonding structure under a temperature below-20[degrees]C (col. 16, Ins 61-65: FIG.20 shows an example of a temperature profile under a thermal cycle test subjected to the semiconductor device 1 according to the embodiment. The thermal cycle test was performed over arrange from. 50degreesC.to+250degreesC; col. 17, Ins 9-13: Bonding strength of the solid phase diffusion bonding layers 48S, 48G, 48D and 48H formed by using the fabrication method of the semiconductor device 1, according to the embodiment is
sufficiently secured, as a result, of the above thermal cycle test). It would have been obvious to one having ordinary skill in the art to combine Lu with the low temperature storage of Otsuka 163 in order to realize the advantages described by Otsuka 163 for securing bonding strength of the bonding layers (see Otsuka 163, col. 17, Ins 9-13).


7.	Claim 27 is/are rejected under 35 U.S.C. 103 as being un-patentable over US 7,023,089 to Lu et al., in view of US 7,628,309 to Eriksen et al., (hereinafter Eriksen). Furthermore, in view of Otsuka et al. (hereinafter Otsuka 163). US 5,829,124A to Kresge et al. (hereinafter, Kresge).

Regarding Claim 27, Lu in view of Eriksen disclose the method of claim 26. Neither Lu nor Eriksen specifically disclose, wherein the static bonding pressure ranges from 100psi to 300psi. However, Kresge discloses wherein the static bonding pressure ranges from 100psi to 300psi (col. 7, Ins 58-62: a method that utilizes Transient Liquid Bonding (TLB) techniques to bond the cores together. As disclosed in
Chenetal., the lamination process for the multi-layer structure includes precisely aligning the through-holes and then compressing them at a predetermined pressure (e.g.300psi)). It would have been obvious to one having ordinary skill in the art to combine Lu with the static pressure of Kresge, in order to realize advantages described by Kresge for providing an alloy with a significantly greater melting point (see Kresge, col. 7, Ins 66-67).

8.	Claim 29 is/are rejected under 35 U.S.C. 103 as being un-patentable over US 7,023,089 to Lu et al., in view of US 7,628,309 to Eriksen et al., (hereinafter Eriksen). Furthermore, in view of US2008/0002460A1 to Tuckerman et al. (hereinafter, Tuckerman).
Regarding Claim 29. Lu in view of Eriksen disclose the method of claim 1. Neither Lu nor Eriksen specifically disclose, wherein the Ag-In bonding process is performed under a vacuum environment with a vacuum level higher than 50mTorr, or performed under an inert gas or a reducing gas environment. However, Tuckerman discloses wherein the Ag-In bonding process is performed under a vacuum
Environment with a vacuum level higher than 50mTorr, or performed under an inert gas or a reducing gas environment (para [0252]: by joining the unit 300 to the circuit panel 802 in the presence of a non-oxygen containing environment such as nitrogen, argon, or a vacuum, for example). It would have been obvious to one having ordinary skill in the art to combine Lu with the multi-layer structure of Tuckerman, in order to realize the advantages described by Tuckerman to improve the performance of .

   Allowable Subject Matter
9.	Claims 6-24, 28, 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
(A)	Claim 6 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of forming an initial Ag TLP bonding layer on the top of the heat-spreading mount; after forming the initial Ag TLP bonding layer, forming an initial In TLP bonding layer on a top of the initial Ag TLP bonding layer, such that a portion of the initial Ag TLP bonding layer and a portion of the initial In TLP bonding layer react, thereby forming the intermediate transient AgIn2 IMC layer at an interface of the second Ag TLP bonding layer and the In TLP bonding layer; and forming an Ag anti-oxidation capping layer of on a top of the initial In TLP bonding layer such that another portion of the initial In TLP bonding layer and the Ag anti-oxidation capping layer react, thereby forming the anti-oxidation AgIn2 IMC capping layer. 

(B)	Since claims 7-24 are dependent claim of objected claim (claim 6), is also objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claim (e.g., claim 6).	 

(C)	Claim 28 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of further comprising maintaining a symmetrical temperature profile and gradient respectively from a top side of the semiconductor device and a bottom side of the heat-spreading mount to a center of the In TLP bonding layer during the Ag-In bonding process.

 (D)	Claim 31 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of wherein the first metallization layer includes a first CTE (coefficient of thermal expansion) mismatch induced stress compensation layer at the bottom of the semiconductor device, and a first diffusion barrier layer above the first CTE mismatch induced stress compensation layer, wherein the step of forming the first Ag TLP bonding layer includes forming the first Ag TLP bonding layer on the bottom of first metallization layer includes forming the first Ag TLP bonding layer on a bottom of the first CTE mismatch induced stress compensation layer, and the second first metallization layer includes a second CTE mismatch induced stress compensation layer at the top of the heat-spreading mount, and a second diffusion barrier layer below the first CTE mismatch induced stress compensation layer, wherein the step of forming the second Ag TLP bonding layer includes forming the second Ag TLP bonding layer on a top of the second CTE mismatch induced stress compensation layer.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899